Citation Nr: 1728445	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-30 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation benefits (DIC) based on service connection for the cause of the Veteran's death, or under the provisions of 38 U.S.C.A. § 1151 as a result of VA medical care.


REPRESENTATION

Appellant represented by:	K. M. Vessell, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1976.  He died in February 2009.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In July 2012, the appellant testified at a Board hearing before a Veterans Law Judge (VLJ).  In December 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development at which time the Board recharacterized the issue on appeal as noted on the title page to better reflect the appellant's contentions.  The VLJ who conducted the July 2012 Board hearing is no longer employed at the Board.  However, the appellant requested and was afforded another Board hearing which was held in March 2017 before the undersigned.  38 U.S.C.A. § 7107(c).  Transcripts from both Board hearings are of record.  

In April 2017, the appellant's representative made a motion in writing for an extension of time, until June 8, 2017, to hold the record open so that additional medical evidence could be submitted in support of the appellant's appeal.  While there is no ruling on this motion on file, the time period to hold the record open has passed and the record has, in fact, remained open to date.  Thus, there is no prejudice to the appellant in proceeding with this appeal at this time.  Moreover, by virtue of this remand, the appellant and her representative will be given an additional opportunity to submit evidence.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has asserted several theories of service connection for DIC benefits based on the cause of the Veteran's death or under the provisions of 38 U.S.C.A. § 38 U.S.C.A. § 1151 as a result of VA medical care.  One theory involves the appellant's assertion that the Veteran had an infection at the time of his death which put him in a weakened state thus contributing to his death.  She asserted that the source of infection could have been from the Veteran's service-connected osteomyelitis.  In light of this theory as well as other asserted theories, VA obtained a medical opinion in October 2015.  Unfortunately, the medical opinion addressing the Veteran's osteomyelitis is considered inadequate for rating purposes because it is based on an inaccurate medical history.  That is, the examiner reported that the Veteran did not have a recurrence of osteomyelitis following service when, in fact, VA treatment records show that he had to undergo a below-the-knee right leg amputation in May 2008 secondary to his service connected right knee tibial fracture with subsequent osteomyelitis.  VA treatment records also show that he underwent surgical revision of the stump in August 2008 due to a fall in June 2008 which reopened the amputation stump.  The Veteran died approximately six months later, in February 2009.  Thus, on remand, an addendum opinion must be obtained that addresses this theory of service connection based on an accurate medical history.  See Nieves-Rodriquez v. Peake, 22 Vet App 295 (2008) (the probative value of a medical opinion depends on whether it considered an accurate history, was definitive, and included a sufficient rationale).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a medical opinion, it must ensure that it is adequate).

In addition, the appellant asserted a new theory for DIC benefits at the Board hearing in March 2017 under the provisions of 38 U.S.C.A. § 1151 as a result of VA medical care.  In this regard, the appellant asserted that she received a VA letter addressed to the Veteran two days after his death informing him that veterans who underwent colonoscopies between April 23, 2003, and December 1, 2008, may have been exposed to an infection.  There is evidence showing that the Veteran underwent a colonoscopy in September 2006 (see timeline from the appellant received in September 2009).  The appellant went on to assert that the VA letter provided the Veteran with the opportunity to take a precautionary blood test to ensure that he had not been exposed to any potentially infectious fluid, but she reported that he had died before he could take the test.  She thus contends that in addition to osteomyelitis, the Veteran may have alternatively had an infection from his colonoscopy that contributed to his death.

In regard to the new theory above as well as the other theories of record, to include the assertion that the Veteran had disabilities secondary to inservice exposure to Agent Orange (namely cardiac problems, peripheral neuropathy and diabetes mellitus, type II) that contributed to his death, the undersigned discussed with the appellant and her representative at the March 2017 Board hearing the helpfulness of submitting evidence to support the various theories of entitlement to DIC benefits.  For example, one suggestion was to look into amending the Veteran's death certificate.  In this regard, the Veteran's death certificate on file shows that he died of metastatic esophageal cancer with no other contributing conditions.  Despite these suggestions and the appellant's representative's request for an extension of time to submit additional medical evidence, no additional supporting evidence has been added to the record.  Thus, in light of the necessity of this remand, the appellant and her representative should be given another opportunity to submit additional evidence in support of this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the appellant and her representative the opportunity to submit additional supporting evidence in support of this pending appeal.

2.  Request an addendum opinion from the VA physician who reviewed the Veteran's claim file in October 2015 or, if unavailable, another VA physician addressing whether it is at least as likely as not, i.e., 50 percent probability or greater, that the Veteran's service-connected osteomyelitis was a principal or contributory cause of his death.  

In rendering an opinion, the physician should review all pertinent records associated with the claims file, to include VA treatment records showing that the Veteran underwent a right leg amputation in May 2008 with revision of the stump in August 2008 due to osteomyelitis.  

3.  Thereafter, after undertaking any additional development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




